Thompson, J.,
delivered the opinion of the court on motion for re-hearing.
I. Upon the question of jurisdiction, we take the view, that when leave was taken to file the amended answer, the original answer was necessarily withdrawn, and the case stood as though no original answer had been filed; The defendant was, therefore, at liberty to set up, in his amended ans-wer, any defence which he might have set up in an original answer.
II. The observations made, in our former opinion, upon the merits, seem to require the qualification, in order to prevent the possibility of their being used to the prejudice of the plaintiff, in the event of his bringing another action, that we recognize the principle that, where the agent of the insurance company, who solicits the insurance, is fully informed concerning the state of the title, but, nevertheless, fills ont the application with an erroneous statement of the title — the insurance company is estopped by this act of its agent, and precluded from showing that the statements were untrue. *99Breckinridge v. Insurance Co., 87 Mo. 62; Thomas v. In surance Co., 20 Mo. App. 151.
The motion, for re-hearing has been supported by an ■able, printed argument, but we think that no farther observations are required upon it than the above.
With the concurrence of Judge Rombauer, it is accordingly ■overruled, Judge Lewis being absent.